department of the treasury internal_revenue_service washington d c ar pq oo cp che ‘ tax_exempt_and_government_entities_division u t l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxaxxxxxxxxx attn xxxxxxxxxxxxx legend state a xxxxxxxxxxxxxxxk employer m xxxxxxxxxxxkxxxxx group b employees xxxxxxxxxxxxxxxx xxxxxxxxxxkxkxxxxk xxxxxxxxxxxxxaxxx xxxxxxxxkxxkxxxxxk xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx x xxxxxxxxkxxxxxxxk xxxxxxxxxxxkxxxxx xxxxxxxxxxkxxxaxxx xxxxxxxxxxxxxaxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxkxxx plan x statute a section b proposed resolution a form p dear xxxxxxx this letter is in response to your request for a ruling dated date as supplemented by correspondence dated date date and date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted tt xxxxxxxxxxxxxxkxxx page -2- state a maintains plan x a statewide defined_benefit_plan employer m a political_subdivision of state a is a contributing member of plan x plan x was created under statute a for the purpose of providing retirement and certain other_benefits to public employees of state a and political subdivisions thereof including county and local governments all public employees of state a and its political subdivisions are covered under plan x plan x is established as a separate trust you represent that plan x meets the qualification requirements under sec_401 of the code and that employer m currently maintains a pickup program for purposes of sec_414 of the code all group b employees of employer m who are members of plan x are required to contribute a specified percentage of their compensation to plan x section b of statute a permits employer m to pick up the required employee contributions under its existing pick up program established under sec_414 of the code the rulings requested herein extends the application of sec_414 to include the purchase of permissive service credits prior to date section b of statute a permitted the purchase of permissive service credits by payroll deduction based only on after-tax employee contributions effective date section b of statute a was amended to permit the purchase of such credits through a pick-up plan under plan x permissive service credits generally include the following the purchase of additional service credits credit for prior service_credit while on leave of absence credit for out-of-state service and redeposit of contributions to restore service credits as authorized by section b of statute a employer m proposes to establish a program that will allow group b employees to make contributions to purchase permissive service credits and have such contributions picked-up under sec_414 of the code to implement the pragram employer m has adopted proposed resolution a proposed resolution a provides that employer m shall withhold the required service_credit amount from the gross pay of each group b employee who elects to purchase permissive service credits and shall pick up assume and pay such deduction to plan x that any pickup contributions made hereunder although designated as employee contributions shall be treated as having been made by employer m in lieu of contributions made by the group b employee that any group b employee electing the pickup deduction shall not have the option of choosing to receive the payroll deduction directly instead of having this amount picked up by employer m and group b employees who have elected to participate in the purchase of permissive service credits cannot increase decrease or terminate the amount of the pick up contribution in accordance with proposed resolution a group b employees of employer m who are contributing members of plan x and who have qualified_service may purchase permissive alk xxxxxxxxxxkxxxxxxx page -3- service credits proposed resolution a defines the term qualified_service as any of the following types of service i service including parental medical sabbatical and similar leave as an employee of the government of the united_states any state or political_subdivision thereof or any agency_or_instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in sec_415 of the code ii service including parental medical sabbatical and similar leave as an employee other than as an employee described in clause i of an educational_organization described in sec_170 of the code which is a public private or sectarian school which provides elementary or secondary education through grade as determined under state law iii service as an employee of an association of employees who are described in clause i or iv military service other than qualified_military_service under internal_revenue_code sec_414 recognized by such governmental_plan in the case of service described in clause i ii or iii such service will not be qualified_service if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan in general a member of plan x may purchase permissive service credits by payroll deduction pursuant to section b of statute a and the following sec_145 and dollar_figure of statute a under a procedure that is in compliance with sec_414 of the code as provided in section b of statute a a group b member of plan x may purchase any of the foregoing permissive service credits by payroll deduction with amounts designated by employer m as picked-up contributions form p a payroll reduction form will be used in conjunction with proposed resolution a to effectuate the pick up of the purchase of permissive service credits a group b employee who wants to participate in the purchase of permissive service credits must complete form p form p which is signed by the group b employee and employer m is binding and irrevocable and authorizes employer m to reduce the group b employee’s salary by a designated dollar amount for a designated number of pay periods form p further provides that while this xxxxxxxxxxxkxxxaxxxk page -4- agreement is in effect plan x will only accept payment for the purchase of permissive service credits from employer m and not directly from the group b employee form p shall remain in effect until payments for the purchase of permissive service credits is completed or termination of the group b employee’s employment with employer m the group b employees must complete form p by marking a plan of payment signing the authorization for payroll reduction and returning the form to plan x must be completed for each separate type of service_credit after receipt of the group b employees’ form p plan x will notify employer m that payroll deductions will begin within days a separate form p pursuant to section b of statute a the purchase of service credits including permissive service credits with amounts designated by employer m as picked-up contributions under sec_414 of the code a group b employee will not be permitted to decrease or increase such payroll deduction unless the member has terminated employment or all of such service_credit has been purchased by such payroll deduction or terminate such payroll deduction unless the member has terminated employment or all of such service_credit has been purchased by payroll deduction or make a partial payment as defined in section c of statute a the election by a group b employee to have employer m pick up such contributions will be irrevocable and employer m will not decrease increase or terminate such payroll deduction unless the member has terminated employment or all of such service_credit has been purchased based on the facts and representations above you request the following rulings the payroll deduction used to purchase permissive service credits under plan xx pursuant to proposed resolution a will be treated as employer contributions picked up by employer m on behalf of the group b employees within the meaning of sec_414 of the code for federal_income_tax purposes as such the amounts picked-up will not be included in the gross_income of the group employees in the year of contribution but will instead be included in the group b employees gross_income at the time such amounts are distributed to the group employees ofa xxxaxxxxxxkxaxkxaxkxxkk page -5- the picked-up contributions referred to in ruling_request number one pursuant to plan x as amended and proposed resolution a will not constitute wages under sec_3401 of the code for federal_income_tax withholding purposes the picked-up contributions referred to in ruling_request number one will not be treated as annual_additions for purposes of sec_415 of the code the provisions of sec_415 of the code will not apply to the picked- up contributions referred to in ruling_request number one sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 c and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the ole xxxxxxxxxxxxkxxxxx page -6- criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed resolution a if implemented as proposed satisfies the criteria set forth in revrul_81_35 and revrul_81_36 it provides ineffect that employer m will make contributions to plan x in lieu of contributions by the group b employees and that the group b employees may not elect to receive such contributions directly further form p which is signed by the group b employee and employer m is binding and irrevocable and authorizes employer m to reduce the salary of the group b employee by a designated dollar amount for a designated number of pay periods form p also provides that while the agreement to purchase such credits is in effect plan x will only accept payments for the purchase of such credits from employer m and not directly by the group b employee accordingly with respect to ruling_request number one we conclude that the contributions made pursuant to the payroll reduction authorization form p by group b employees to purchase permissive service credits under plan x pursuant to proposed resolution a will be treated as employer contributions picked up by employer m within the meaning of sec_414 of the code and will not be included in the gross_income of the group b employees in the year of contribution but will instead be included in the group b employees grass income at the time such amounts are distributed to the group b employees to the extent the contributions represent amounts contributed to plan x by employer m with respect to ruling_request number two since we have determined that the picked-up contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore with respect to such picked-up amounts no withholding of federal_income_tax is required in the taxable_year in which they are contributed to plan x with respect to the third ruling_request sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in sec_415 of the code sec_1 d of the regulations provides further that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code employee contributions that are picked-up by the employer pursuant to sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly with respect to the third ruling_request we conclude that the picked-up contributions referred to in ofl xxxxxxxxxkxxxxxkxkxx page -7- ruling_request number one will not be treated as annual_additions for purposes of sec_415 of the code with respect to your fourth ruling_request sec_415 of the code defines permissive_service_credit as service_credit i that is recognized by the governmental_plan for purposes of calculating a participant’s benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount necessary to fund the benefit attributable to such service_credit sec_415 of the code generally defines nonqualified service as service other than service as an employee of the federal government state political_subdivision or agency_or_instrumentality thereof service as an employee of certain educational organizations described in sec_170 of the code military service or service as an employee of an association sec_415 further provides that in the case of such service previously described in i ii and iii such service will be nonqualified service if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan because the service for which permissive_service_credit will be purchased under plan x in accordance with proposed resolution a is the type of service described in sec_415 we conclude that it does not constitute nonqualified service’ within the meaning of sec_415 of the code for purposes of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings apply only if the effective date for the commencement of any proposed pick-up as specified in proposed resolution a is not earlier than the later of the date proposed resolution a is signed the date it is put into effect or the effective date of form p these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions tn addition these rulings are contingent upon the adoption of proposed resolution a as amended in your correspondence dated date and form p as submitted with your correspondence dated date no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in or xxxxaxxxkxkxxxkxxxaxkxk page -8- question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office should you have any questions please contact xxxaxakxaxaxaxaxkxkxxxxxx kx kkk kkk t tpira t2 at xxxxxxxxxxxxxx sincerely yours signed doycr b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of this letter deleted copy notice od hf
